 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) IN D l C T M E N T
. )
Plaintiff, ) § §
) § @ §§ § C § 1 §
v. ) C E?\I .
)
JAMES ALLEN CLARK, ) Title 18, United States Code,
ERIC LOUIE HOGAN, ) Sections 286, 287, 1031, 1343,
KENNETH ALLEN LATHAM, ) 1346, 1349 and 2.
JAMES KEVIN ALFORD, )
HARVEY DANIELS, JR., )
)
Defendants. )

 

GENERAL ALLEGATIONS

At all times material to this Indictment:

Dez_‘endants
l. Defendant JAMES ALLEN CLARK (“CLARK”) Was a United States Citizen,

and a resident of Florida.
2. Defendant ERIC LOUIE HOGAN (“HOGAN”) Was a United States citizen, and a

resident cf Georgia.
3. Defendant KENNETH ALLEN LATHAl\/I (“LATHAl\/l”) Was a United States

citizen, a resident cf Georgia, employed as a civilian engineering technician for the United States

Navy assigned to the Marine Corps Logistical Base in Albany, Georgia, and a public official.
As an engineering technician, LATHAM was responsible for, among other things, the day-to-day
oversight of contractors working on Department of the Navy funded contracts, approving
estimated cost invoices and certifying that work on contracts was completed in order to approve
payments to contractors LATHAM owed a fiduciary duty to the United States, the Department
of Defense, the United States Navy, the United States Marine Corps, and United States citizens
and taxpayers to perform the duties and responsibilities of his office in their best interests and to
provide them with his honest services.

4. Defendant JAl\/IES KEVIN ALFORD (“ALFORD”) was a United States citizen,
and a resident of Kentucky.

5. Defendant HARVEY DANIELS, JR. (“DANIELS”) was a United States citizen,
and a resident of Florida.

Relevant Companies and ladividuals

6. CLARK was the vice-chairman, vice-president and registered agent of Enola
Contracting Services, Inc., (“Enola”). The company is further discussed below in Paragraphs 37-
40.

7. HOGAN was the owner of P and E Construction, LLC (“P&E”). The company is
further discussed below in Paragraphs 41-44.

8. ALFORD was the owner of K&S Constructors, Inc. (“K&S”). The company is
further discussed below in Paragraphs 45-47.

9. On or about October 4, 2006, the U.S. Department of Veterans Affairs (“VA”)
received HOGAN’s claim requesting adjudication of a service-related disability On or about

May ll, 2007, the VA adjudicated HOGAN as a Service Disabled Veteran (“SDV”).

lO. DANIELS was the owner of HDJ Security, Inc. (“HDJ”), which was registered to
conduct business in the State of Florida. The company is further discussed below in Paragraphs
5 1-5 3 .

11. Kent Reynolds (“Reynolds”), named but not charged herein, was the owner of
Arrow Construction Group, LLC (“Arrow”), which was registered to conduct business in the
State of Florida. The company is further discussed below in Paragraphs 48-50.

12. Jennifer Dillard (“Dillard”), named but not charged herein, was the spouse of
Reynolds and the vice president of Arrow.

l3. Cooperating Witness 1 (“CW-l”) was a licensed insurance agent

l4. Surety Company l was an insurance company that was in the business of issuing
surety bonds to construction companies contracting with the government CW-l was an

authorized agent of Surety Company l.

Governmem A gencz`es

15. The National Aeronautics and Space Administration (“NASA”) was an agency of
the United States responsible for the civilian space program, as well as aeronautics and aerospace
research. The Glenn Research Center and Plum Brook Station were both NASA facilities
located in the Northern District of Ohio dedicated to the research and development of innovative
technologies to advance NASA’s aeronautics and space exploration missions.

16. The Department of the Navy (“DoN”) was a branch of the United States Armed
Forces, a component of the Department of Defense (“D()D”). The United States Navy (“USN”)
and the United States Marine Corps (“USl\/IC”) were military services of the United States
operating within the vDoN. The Naval Facilities Engineering Command (“NAVFAC”) was the

DoN command responsible for planning, building and maintenance of DoN facilities and was a

component of the USN.

l7. The USMC was an expeditionary force, responsible for protecting the interests of
the United States and the lives of its citizens through combat operations, humanitarian relief
efforts, and other missions Among the USl\/IC’s purposes were to serve as a rapid-response
force prepared to swiftly and aggressively respond to crises. The 82nd United States Congress
mandated that the USMC “be the most ready when the nation is generally least ready.”
Accordingly, the USl\/IC was often referred to as “the first to fight” among the Armed Forces.
There were approximately 200,000 active duty l\/larines and 4(),000 reserve Marines

18. The l\/larine Corps Logistics Base (“l\/ICLB”) in Albany, Georgia, was a DoN
facility and one of only two USl\/IC installations within the United States that supported the
USMC Logistics Command. MCLB-Albany’s principal mission was to rebuild and repair
ground combat and combat-support equipment, and to support military installations on the
United States’ eastern coast. MCLB-Albany played a pivotal role in the nation’s defense, as
much of the military equipment used by the USMC in Afghanistan, Iraq, and other parts of the
world was refurbished there. MCLB-Albany employed approximately 3,000 civilians and
approximately 400 Marines were stationed there. Contracts for construction concerning MCLB-
Albany fell under the supervision and management of NAVFAC.

l9. The US. Department of Veterans Affairs (“VA”) was the agency of the United
States charged with providing veterans and their families with services and benefits ln
furtherance of that mission, VA administered a wide range of financial benefit programs

2(). The United States Small Business Administration (“SBA”) was created to aid,
counsel, assist and protect the interests of small business concerns The SBA administered a
number of government contracting programs including, but not limited to, the S(a) Business

Development Program, and established the Service-Disabled Veteran-Owned Small Business

Program. Both programs directed government contracts to eligible small businesses while
limiting competition from larger, ineligible'businesses.

21. The Defense Finance and Accounting Service (“DFAS”) was the agency of the
DOD responsible for payments to DOD and military services, including USN and USMC
vendors and contractors DFAS payments for l\/ICLB-Albany contracts for construction
managed by NAVFAC were processed and paid by DFAS facilities in Cleveland, Ohio (“DFAS-

Cleveland”) in the Northern District of Ohio.

Background
F ederal Contracting Programs

22. To accomplish their missions as established by Congress, federal departments and
agencies, to include NASA, VA, USN and USl\/IC, contracted with businesses to furnish goods
and services Congress directed that a substantial portion of these contracts be awarded to small
businesses SBA worked with Federal agencies to award at least 23 percent of all prime
government contracts to small businesses, with specific statutory goals, among others, for small
disadvantaged businesses, including service-disabled veteran-owned small businesses

23. To meet the statutory requirement that a certain percentage of prime contracts be
awarded to small businesses, federal departments and agencies used “sole-source” and “set-
aside” awards to reserve certain contracts exclusively for small businesses, the awarding of such
contracts usually being done through negotiation with the small business A “sole-source” award
was directed to a specific small business and a “set-aside” award was limited to a particular
category of businesses that met the relevant SBA program participation criteria.

24. Small businesses seeking sole-source and set-aside contracts under the programs
were required to self-certify their eligibility to be awarded such contracts Representations and

certifications concerning eligibility to participate were made through on-line services, to include

the Central Contractor Registry (“CCR”), the Online Representations and Certifications
Application (“ORCA”), the System for Award Management (“SAl\/I”), and for service-disabled
veteran-owned small businesses seeking contracts from the VA, through the VA’s Center for
Veterans Enterprises (“CVE”).

8(61) Busz`ness Development Program

25 . The 8(a) Business Development Program (“S(a) Program”) was a business
assistance program for small disadvantaged businesses administered by the SBA. Participation in
the 8(a) Pro gram was divided into two phases over nine years: a four-year developmental stage
followed by a five-year transition stage after which a business graduated from the program and
was no longer eligible for further 8(a) Program awards S(a) Program participants could obtain
sole-source contracts and submit offers for contracts that were set-aside for S(a) Pro gram
participants

26 . To have been eligible to participate in the 8(a) Program, businesses must have met
a number of criteria, including being at least 51 percent unconditionally owned and controlled by
socially and economically disadvantaged individuals as defined by SBA regulations

27. A business seeking to participate in the 8(a) Pro gram must submit an application
to SBA containing representations and certifications concerning eligibility SBA determined
whether the listed owner was a disadvantaged person (socially and economically), whether the
business was properly formed, and whether the owner was otherwise eligible. The applicant
must provide information to show the business had potential for success, such as lists of earlier
contracts and information concerning capitalization and financial resources The applicant must
also report any affiliations, such as indemnification agreements, because those affiliations could

show that someone other than the disadvantaged person was in control of the business At all

time, SBA depended on the truthfulness of applicants and depended on applicants to notify SBA
if there were any changes that would affect eligibility to participate in the S(a) Program.

Service-Disabled Vel‘eran Owned Small Business

28. Among the programs established by Congress to assist service-disabled veterans
(“SDVs”) was the procurement program for Service-Disabled Veteran Owned Small Businesses
(“SDVOSBS”). The SDVCSB program was designed to assist SDVs obtain government
contracts by “setting aside” certain contracts for small businesses owned and controlled by
SDVs. This procurement program restricted competition for certain government contracts to
SDVOSBS, and awarded set-aside or sole source contracts for SDVOSBS where certain criteria
were met.

29. To be eligible for the SDVOSB pro gram, the veteran and the business must have
met the following criteria: (l) the SDV must have a service-connected disability as determined
by the VA or U.S. Department of Defense; (2) the SDVOSB must be small under the North
American Industry Classification System (“NAICS”) code assigned to the procurement; (3) the
SDV must unconditionally own 5l percent of the SDVOSB; (4) the SDV must control the
management and daily operations of the SDVOSB; and (5) the SDV must hold the highest
officer position in the SDVOSB.

30. Federal regulations required that one or more SDVs controlled the management
and daily business operations of the concern. Control by one or more SDVs meant that both
long-term decision-making and the day-to-day management and administration of the business
operations were conducted by one or more SDVs.

31. The VA Center for Veterans Enterprise, now known as the Center for Verification
and Evaluation (“CVE”), was a program office of the VA’s Office of Small and Disadvantaged

Business Utilization. CVE’s primary role was to provide verification to Veteran-Owned Small

Businesses (“VOSBs”) and SDVOSBS seeking to do business with the VA. CVE evaluated and
verified the ownership and control of VOSBS and SDVOSBS in accordance with program
requirements The VA relied on CVE determinations of VOSB and SDVOSB eligibility, which
were based on the applicant’s truthfulness Firms approved as eligible for verified VOSB and
SDVOSB status were registered in CVE’s Vendor lnformation Pages (“VIP”) database,
accessible at vetbiz.gov, which was used for VA set-aside contracts for VOSBS and SDVOSBS.

32. Contractors bidding on SDVOSB set-aside contracts were required to self-certify
that they were an SDVOSB via an electronic submittal in SAM annually.

33. ln certain instances, an SDVOSB firm could enter into a joint venture agreement
with one or more other Small Business Concerns (“SBC”) for the purpose of performing an
SDVOSB contract provided the joint venture met the following requirements (1) the SDVOSB
notified the Government in its initial contract bid of the existence of the joint venture; (2) each
SBC was small under the contract's North American Industry Classification System code; (3) the
SDVOSB managed the joint venture; (4) the SDVOSB performed the applicable percentage of
work; and (5) at least 51 percent of the net profits earned were distributed to the SDVOSB.

34. From on or about August 3(), 2005, through on or about March 13, 2011, SBA
regulations limited JVs to the submission of no more than three contract bids over a two year
period, based on the submission of the first contract bid.

Surety Bond Requirements on Federal Proiecz‘s

35. Any Federal construction contract valued at $150,000 or more required a surety
bond when bidding or as a condition of contract award. A surety bond ensured contract
completion in the event of contractor default. The contractor obtained a surety bond from a

surety company. If the contractor defaulted, the surety company was obligated to find another

contractor to complete the contract or compensate the project owner for the financial loss
j incurred.
36. There were four types of surety bonds:

a. A Bid Bond ensured that the bidder on a contract would enter into the contract
and furnish the required payment and performance bonds if awarded the
contract;

b. A Payment Bond ensured suppliers and subcontractors were paid for work
performed under the contract;

c. A Performance Bond ensured the contract was completed in accordance with
the terms and conditions of the contract; and

d. An Ancillary Bond ensured requirements integral to the contract, but not

directly performance-related, were performed

Corporate Entities

Enola Contracfing Services

37. From on or about March 19, 1997, until on or about September 25, 2015, Enola
was incorporated and registered to conduct business in the State of Florida with a listed address
in Chipley, Florida. CLARK was listed as the vice-chairman of Enola’s board of directors and
vice-president On or about November 7, 201l, Enola registered to conduct business in the State
of Kentucky.

38. From on or about December 28, 2000, until on or about December 28, 2009,
Enola was enrolled in the 8(a) Program and was eligible to receive certain set-aside and sole-
source government contracts, and form joint ventures and team with other companies to bid on

government contracts

39. On or about December 28, 2009, Enola graduated from the 8(a) Pro gram and was
no longer eligible to compete for S(a) Program set-aside or sole-source contracts

40. CLARK was neither a veteran nor an SDV, and Enola was neither CVE verified
nor eligible to compete for SDVOSB set-aside or sole-source contracts

P and E Constmctz`on

41. From on or about October 22, 2007, through on or about August 24, 2017, P&E
was organized and registered to conduct business in the State of Georgia with a listed address in
Bonaire, Georgia. HOGAN was listed as the registered agent, chief executive officer, chief
financial officer, and secretary.

42. At all times material to this Indictment, P&E, through HOGAN and CLARK,
made false statements misrepresentations and omissions of facts, as outlined in Paragraphs 60-
71 below, and obtained CVE verification as a SDVOSB.

43. On or about March 5, 2013, January 16, 2014, January 12, 2015, and December
15, 2015, HOGAN certified in SAM that P&E was an Service-Disabled Veteran-Owned Small
Business Concern meaning that, among other matters: (1) the business was at least 51 percent
unconditionally owned by an SDV; and (2) an SDV controlled the management and daily
business operations of the business

44. From on or about February 1, 2009, until on or about January 30, 2015, “P and E
Construction & Enola Contracting JV” (“P&E and Enola JV”) was registered in federal
procurement databases as a joint venture. HOGAN was listed as president and CLARK as vice-
president of the joint venture.

K&S Constructors

45. From on or about February 15, 2013, through on or about September 12, 2015 ,

K&S was incorporated and registered to conduct business in Kentucky with a listed principal

10

address in Auburn, Kentucky, and a mailing address in Bowling Green, Kentucky. ALFORD
was listed as incorporator, registered agent, owner, and president

46. On or about March 25 , 2013, K&S filed a certificate of assumed name in
Kentucky to do business as Enola Construction Services, Inc. (“K&S d/b/a Enola”).

47. ALFORD was neither a veteran nor an SDV, and K&S was neither CVE verified
nor self-certified in SAl\/l as an SDVOSB.

Arrow Construction Group

48. Arrow was organized in and around l\/larch 2006 in the State of Alabama. On or
about June 20, 2007, it was registered to conduct business in the State of Florida with a listed
address in Marianna, Florida. Reynolds was listed as the registered agent and managing member
of Arrow.

49. From on or about February 4, 2008, until on or about February 4, 2017, Arrow
was enrolled in the 8(a) program and was eligible to receive set-aside and sole-source
government contracts, and form joint ventures and team with other companies to bid on
government contracts n

50. Reynolds was the “Disadvantaged Owner” of Arrow.

HDJSecurz`Q
51. F rom on or about July 9, 2003, through on or about September 25 , 2015, HDJ was

registered to conduct business in the State of Florida with a listed address in l\/[arianna, Florida.
DANIELS was initially listed as the Vice-President and the Secretary-Treasurer, and later
records listed DANIELS as the “Officer/Director” of HDJ.

52. Beginning on or about September 25, 2009, HDJ was enrolled in the S(a) program

and was eligible, until in or around September 2018, to receive set-aside and sole-source

ll

government contracts, and form joint ventures and team with other companies to bid on
government contracts
53. DANIELS self-identified as the President of HDJ to the SBA. DANIELS also
claimed to own 100 percent of HDJ and to be socially disadvantagedl
Bonding and Pass-Through Schemes

PasS-Through Companz`es

54. Pass-through companies violated the intent and purpose of the SDVOSB and S(a)
programs Pass-through schemes typically consisted of a program eligible company being used
by an ineligible company to qualify for and obtain SDVOSB or S(a) program set-aside or sole
source contracts The program-eligible company then “passed” the work and the majority of the
benefits of the contract to the ineligible company The involvement of the ineligible company,
and the true nature of its relationship with the program-eligible company, was not disclosed to
the government agencies responsible for oversight of the SDVOSB or 8(a) programs and
v participants or the agencies or departments awarding or managing the contracts The two
companies often had overlapping employees This type of scheme often involved at least two
purportedly different companies
Back-Bonding Pass-Through Compam'es

55. Bonding was a material factor in determining a company’s eligibility to
participate in the 8(a) and SDVOSB programs “Back-bonding,” however was prohibited under
the 8(a) program regulations and a material factor in CVE’s determination of eligibility to
participate in the SDVOSB program. Back-bonding schemes typically involved a pass-through
company that cannot obtain the necessary bonding to bid on a government contract Therefore,
the pass-through company used an ineligible company’s established bonding capacity with an

insurance company to obtain the required bonds Sometimes, the pass-through company passed

12

the work and the majority of the benefits of the contract to the ineligible company in exchange
for a fee. Back-bonding agreements either verbal or in writing, were not shared with the
government agencies responsible for oversight of the SDVOSB and 8(a) programs and
participants or the agencies or departments awarding or managing the contracts Thus, the
government was not aware of the ineligible company’s role or involvement, nor was the
government aware that the purportedly qualified pass-through company could not supply a
sufficient bond to ensure contract performance This type of scheme would typically involve at

least two purportedly different companies

v THE SCHEMES TO DEFRAUD

56. CLARK, HOGAN, ALFORD, DANlELS, LATHAM and others engaged in
criminal schemes designed to deprive the United States of its right to the honest services of its
employees through bribes and kickbacks and to submit false claims and defraud the United
States by obtaining government contracts set-aside for qualified companies to which they were
otherwise ineligible to obtain by fraudulently using proxy and pass-through companies

1. Scheme to Defmud the USN of irs Right 10 the Honest Services ofz`ts Employees
Through Bribes and Kickbacks

57. The first scheme to defraud involved HOGAN, CLARK and LATHAM
defrauding the USN of the right to the honest services of LATHAM through a series of bribes
and kickbacks provided to him by HOGAN and CLARK, in return for LATHAl\/l using his
official position in the USN to benefit HOGAN, CLARK, their businesses (P&E and Enola) and
others, both as requested and as the opportunities arose.

58. CLARK and HOGAN began a business relationship in and around 2008 when
they were introduced to one another by LATHAl\/l who later served as an engineering technician

for the USN. CLARK and HOGAN offered or provided LATHAM things of value, to include

13

cash, meals a hunting trip, a fence, and an all-terrain vehicle, to which LATHAM was not
entitled, in return for LATHAl\/l using his official position as a USN civilian engineering
technician to benefit HOGAN, CLARK, P&E and Enola, and others, both as requested and as
opportunities`arose. Among the benefits LATHAl\/l provided to HOGAN and CLARK in return
for the stream of benefits they provided LATHAl\/l were LATHAl\/l’s assistance in finding and
securing government contracts, approval of invoices for payments to pass-through companies
used by HOGAN and CLARK to obtain SDVOSB and S(a) set-aside contracts for which their
respective companies were not otherwise eligible, and in concealing CLARK’s and HOGAN’s
pass-through schemes involving back-bonding of companies otherwise incapable of obtaining

sufficient bonding capacity on their own.

II. Scheme to Defi'aud the VA and CVE Regardl`ng HOGAN’s and P&E ’s Eligz`bz`lz'lyfor
the SD VOSB Program

5 9. The second scheme to defraud involved defrauding the VA and CVE by falsely
and fraudulently representing that P&E and HOGAN qualified for the SDVOSB program despite
CLARK’s involvement in providing bonding for and his equity ownership in P&E.

60. On or about April 23, 2009, HOGAN, CLARK, Enola, P&E, the P&E and Enola
JV, and others executed a general indemnity agreement with Surety Company 1.

61. On or about September 9, 2009, HOGAN e-mailed CLARK and discussed a bid
that he proposed to submit for a government contract and wrote “J ust one thing bothers me ...
We are not supposed to do more than three JV agreements ([whether] we get the bid or not) and
this is our 5th lf they keep a record of this somewhere we are [] caught [but] [i]t may be time
for us to come to some kind of arrangement so P and E can bid on its own ....” On or about
September 10, 2009, CLARK replied to HOGAN that “[Surety Company l] approved stand

alone bonding for P&E with Enola [a]s 49% owner.[] You [HOGAN] need to execute a sale of

14

stock to enola [t]hat l can show [Surety Company l]. . . .” CLARK stated that he would ask
[Surety Company l] to bond P&E up to $10 million.

62. On or about September 23, 2009, a VA contracting official e-mailed HOGAN and
rescinded consideration of a bid submitted by the P&E and Enola JV because the JV had already
submitted three bids in a two-year period. On or about the same date, HOGAN e-mailed CLARK
and wrote “Allen, l don’t know how he knew that we bid on three jobs this year unless he called
[the Dublin, Georgia, VA Medical Center] and found out At least this will not be a problem in
the future ....”

63. On or about July 30, 201'2, the VA received a protest, which challenged P&E’s
status as a SDVOSB.

64. On or about September ll, 2012, the VA sustained the protest and determined
that P&E did not meet the status requirements of a SDVOSB because P&E failed to satisfy the
control requirements imposed on SDVOSB participants in that: (1) HOGAN failed to satisfy the
control requirement due to his full-time, outside employment with Enola; (2) HOGAN’s control
was compromised by his need to remain in the employ of Enola, a company that owned a
minority stake in P&E; and (3) P&E relied on Enola for “critical bonding support.”

65. On or about September 12, 2012, in response to the VA’s determination described
in the preceding Paragraph, HOGAN and CLARK took the following actions:

a. HOGAN revised his resume indicating his only current employment position
was as owner of P&E.
b. HOGAN falsely altered P&E’s fiscal year 2011 year-end meeting minutes to

reflect that P&E received bonding on its own merits

15

c. CLARK and HOGAN sent and caused to be sent to the VA a letter on Enola
letterhead, which stated that HOGAN had not been employed by Enola since
December 2009, although previous versions of HOGAN’s resume indicated he
was a project manager for Enola through in or around 2012.

d. CLARK e-mailed CW-l and HOGAN with a draft letter for CW-l to provide
the VA stating that CW-l would bond P&E without involvement from CLARK
or Enola.

66. On or about September 13, 2012, HOGAN e-mailed CLARK, and quoted the
regulations concerning the SDVOSB program’s control requirements that specifically noted that
non-veterans or entities may be found to control or have the power to control the SDVOSB if the
non-veteran or entity had an equity interest in the SDVOSB and provided “critical financial or
bonding support,” and wrote, “Allen, 1 don’t see how 1 can get out of this” On or about that
same date, CLARK responded to HOGAN’s e-mail and wrote, “1 will transfer back my stock to
you on paper and we will do an off-line agreement with [Surety Company 1].”~

67. On or about September 14, 2012, CLARK e-mailed a VA contracting officer to
inform the official that CLARK transferred all of his shares in P&E back to HOGAN, when in
truth and fact, as he then well knew, this statement was false, because CLARK did not inform the
VA contracting officer that he had an “off-line agreement” and continued partnership with
HOGAN, as referenced above in Paragraphs 65 through 66.

68. ln and around November 2012, HOGAN applied to the VA for verification of
P&E as a SDVOSB. ln his application, HOGAN failed to disclose to the VA that he and

CLARK remained partners

16

69. On or about December 10, 2012, based upon HOGAN’s and CLARK’s false and
fraudulent misrepresentations described above in Paragraph 65, CVE recommended P&E be
reinstated in the SDVOSB program.

70. On or about January 4, 2013, CVE e-mailed HOGAN a determination letter to
inform HOGAN that P&E’s SDVOSB status was verified and that P&E was eligible to
participate in the SDVOSB program. On or about that same date, HOGAN forwarded the CVE
e-mail to CLARK, and ALFORD, and wrote, “We are back in business!”

71. On or about March 4, 2013, CLARK and HOGAN exchanged e-mails that
confirmed that CLARK and Enola continued to back-bond P&E, in which CLARK stated “l am
not going to be allowed by [Surety Company 1] to continue assuming the risk of bonding P&E
without showing and actually realizing some profit,” and HOGAN replied, “l understand . .if you
want to stop fronting bond 1 will move to locate my own bonding.”

III. Scherne to Defraud the USN, SBA, VA, CVE, and NASA Regarding S(a) and SD VOSB
Program Contracrs

72. CLARK, HOGAN, ALFORD, DANlELS and others also defrauded the United
States by obtaining SDVOSB and S(a) Program set-aside contracts by using purportedly
qualified SDVOSBS or 8(a) Program eligible companies as proxies to bid and obtain set-aside
contracts The proxies would then pass-through the majority of the benefits and obligations of
the contract to ineligible companies in exchange for bonding capacity because the proxy
companies could not obtain the required bonds on their own.

A. USN Contract for l\/larine Corp Logistics Base (Test Track), Albany, Georgia - 2011-
2014 `

73. On September 26, 2011, (“NAVFAC”) contract N69450-1 1-C-2269 was awarded
to Arrow, with an initial value of approximately $2,827,176.41, to “Design/Build Test Track

Repairs & Safety Upgrades” (“Test Track contract”) at l\/lCLB-Albany. The Test Track contract

17

was awarded to Arrow under a sole source S(a) set aside procurement solicitation, which could
only be awarded to a bona fide 8(a) Pro gram small business concern and required that the prime
contractor perform at least 15% of the total labor on the contract with its own employees The
final contract value was approximately $2,853,111.

74. On or about September 26, 2011, Dillard, vice-president of Arrow signed the
contract CLARK, Reynolds and Dillard failed to disclose to SBA the fact that CLARK and
Enola used their bonding capacity to back-bond Arrow. CLARK, Reynolds and Dillard also
failed to disclose to NAVFAC that the majority of the Test Track contract was being sub-
contracted to Enola to conceal that Arrow was acting as a pass-through for Enola on the contract

75. On or about July 31, 2012, CLARK caused the transfer of 49 percent of the
ownership of Arrow to CLARK and Reynolds’s relinquishment of 51 percent of his voting rights
in Arrow to CLARK giving CLARK total management control of Arrow.

76. On or about November 13, 2012, CLARK sent and caused to be sent an
approximately $587,175.83 invoice for payment to NAVFAC from Arrow. On or about
December 3, 2012, CLARK directed Dillard to issue a check to Enola for approximately 1
$537,290 outof the approximately $587,290 Arrow received from DFAS-Cleveland in the
Northern District of Ohio for payment of an invoice Arrow submitted to NAVFAC on or about
November 13, 2012. j

77. On or about April 30, 2013, CLARK sent and caused to be sent an approximately
$713,705.07 invoice for payment to NAVFAC from Arrow. On or about July 3, 2013, CLARK
caused the transfer of approximately $706,314.11 from Arrow’s bank account to Enola’s bank

account from the approximately $713,814.11 that Arrow received from DFAS-Cleveland in the

18

Northern District of Ohio for payment of Arrow’s invoice submitted to NAVFAC on or about
April 30, 2013.

78. On or about January 15, 2014, CLARK caused Arrow to change the payment
information in SAl\/l that specified the bank account the government was to deposit contract
payments from Arrow accounts at Hancock Bank in New Orleans, Louisiana, to an'Enola
account at PeoplesSouth Bank in Colquitt, Georgia.

79. From on or about January 30 to on or about l\/larch 27, 2014, CLARK sent and
caused to be sent an approximately $298,952.45 invoice for payment to NAVFAC from Arrow.
On or about l\/lay 16, 2014, CLARK caused DFAS-Cleveland, located in the Northern District of
Ohio, to transmit and cause to be transmitted by means of an interstate wire communication an
order for a bank transfer of approximately $298,952.45, which was payment for the Arrow
invoice submitted to NAVFAC from on or about January 30 to on or about 1\/larch 27, 2014, in
Enola’s bank account at PeoplesSouth Bank in Colquitt, Georgia.

80. As a result of the scheme, NAVFAC and DFAS-Cleveland paid Arrow
approximately $2,853,111 for a contract for which Arrow was otherwise ineligible CLARK,
Reynolds and Dillard agreed to pass-through approximately 90 percent of the value of the
contract to CLARK and Enola, in violation of the S(a) Program regulations and the terms of the
Test Track contract

B. USN Contract for Marine Corp Logistics Base (Cranewav), Albany, Georgia - 2012-
2015

81. On or about September 29, 2012, NAVFAC contract N69450-12-C-2290
(“Craneway contract”) was awarded to HDJ, with an initial value of $1,381,413.83 to
“Design/Build Replace Craneway Windows,” Building 2200, MCLB-Albany. The Craneway

contract was awarded to HDJ under a sole source S(a) set aside procurement solicitation, which

19

could only be awarded to a bona fide S(a) Pro gram small business concern and required that the
prime contractor perform at least 15 % of the total labor on the contract with its own employees
The final contract value was approximately $2,685,499.

82. The Craneway contract included the 8(a) Program’s prohibitions on
subcontracting without prior written consent of the SBA and NAVFAC. CLARK, HOGAN,
DANIELS, Enola, P&E, and HDJ failed to disclose to the SBA and NAVFAC, and only
disclosed to LATHAl\/l,` who was offered and received things of value from CLARK and
HOGAN, as described in Paragraph 58 and Count 1 of this lndictment, in return for favorable
official acts as the opportunity arose, the fact that CLARK and Enola back-bonded Hl)J.
CLARK, HOGAN, and DANIELS also failed to disclose to NAVFAC that approximately 95
percent of the contract value was to be passed-through to Enola, which sub-contracted with P&E v
to perform the contract for HDJ.

83. On or about October 10, 2012, CLARK, HOGAN, Enola, and P&E entered into a
written subcontract with one another for labor and materials on the Craneway contract The
subcontract noted that all subcontractors for the Craneway contract were directly subcontracted
with Enola and that P&E was to receive approximately 50 percent of the profits received from
the contract between Enola and HDJ, wherein Enola contracted to furnish all labor and materials
and perform all work required by HDJ in accordance with HDJ’s contract with 1\1AVFAC.

84. The Craneway contract required HDJ to provide at least 15 % of the total labor on
the contract with its own employees However, on or about October 16, 2012, DANIELS,
CLARK, HDJ, and Enola executed a teaming agreement, dated September 12, 2012, wherein
HDJ was to retain 5 percent of the contract revenue and subcontract to Enola 95 percent of the

contract revenue payable within five days of receipt from the government This arrangement was

20

not disclosed to the SBA or NAVFAC. On or about April 10, 2014, HOGAN certified an HDJ
invoice to NAVFAC for payment of approximately 3125,286.73. On or about April 23, 2014,
HOGAN, CLARK, and DANIELS caused DFAS-Cleveland, located in the Northern District of
Ohio, to transmit and cause to be transmitted by means of an interstate wire communication an
order for a bank transfer of approximately $125,286.73, which was payment for the HDJ invoice
submitted to NAVFAC on or about April 10, 2014, into an account at PeoplesSouth Bank in
Colquitt, GA.

85. On or about l\/Iay 22, 2014, CLARK, HOGAN, and DANIELS caused the transfer
of approximately 3105,098.29 from HDJ’s bank account to Enola’s bank account of the
approximately $125,286.73 payment HDJ received from DFAS-Cleveland for its April 10, 2014
invoice.

86. On or about September 25, 2014, HOGAN certified an HDJ invoice to NAVFAC
for payment of approximately $1,545,707. From on or about October 20 through October 27,
2014, HOGAN, CLARK and DANIELS caused DFAS-Cleveland, located in the Northern
District of Ohio, to transmit and cause to be transmitted by means of an interstate wire
communication an order for a bank transfer of approximately $1,545,707, which was payment
for the HDJ invoice submitted to NAVFAC on or about October 20, 2014, into an account at
PeoplesSouth Bank in Colquitt, GA.

87. On or about November 6, 2014, CLARK caused the transfer of approximately
$1,440,694.72 from HDJ’s bank account to Enola’s bank account of the approximately
$1,545,707 payment HDJ received from DFAS-Cleveland for HDJ’s September 25 , 2014

invoice.

21

88. As a result of the scheme, NAVFAC and DFAS-Cleveland paid HDJ
approximately $2,683,146 that HDJ would not have received if NAVFAC and SBA knew that
HDJ was acting as a pass-through for Enola and P&E and that HDJ was back-bonded by
CLARK and Enola. CLARK, HOGAN, and DANIELS agreed to pass through approximately
95% of the value of the contract to CLARK, HOGAN, Enola, and P&E, in violation of the 8(a)
Program regulations and terms of the Craneway contract

C. VA Contract for VA l\/ledical Center West Atrium, Louisville, Kentucky ~ 2011-2014

89. On or about June 27, 2011, VA contract VA249-C-0924 (“West Atrium
contract”) was awarded to P&E. The contract was valued at approximately $4,420,000.00 and
-was for the renovation and construction of the West Atrium Entrance of the Louisville,
Kentucky, VA l\/ledical Center. The contract was a 100 percent SDVOSB set-aside, which
required that only bids from qualified SDVOSBS be considered

90. On or about June 28, 2011, HOGAN signed the West Atrium Contract to perform
the work for approximately $4,420,000.00. HOGAN, CLARK, and ALFORD failed to disclose
to the VA contracting officials that P&E was a pass-through for K&S, which managed nearly all
of the work for the West Atrium contract and that CLARK and Enola assisted in obtaining the
bonding and labor for the project

91. As discussed above in Paragraphs 60-71, on or about September 11, 2012, CVE
determined that P&E did not meet the status requirements of a SDVOSB and in response, on or
about September 14, 2012, CLARK e-mailed the VA contracting officer for the West Atrium
contract and informed her that he transferred all of his stock back to HOGAN: “l will not be
attending the meeting ln fact 1 am transferring my shares in P&E to Eric. My involvement from

day l was to help Eric get his company off the [g]round and running, from inception through

22

 

today l have never taken one cent [o]ut of P&E . . .” CLARK’s statement was false when in
truth and fact, as he then well knew, he made an “off-line” agreement retaining his ownership
interest in P&E and he agreed to back-bond P&E in exchange (1) for 49 percent ownership of
P&E, and (2) fees taken from the contracts P&E was awarded

92. On or about l\/lay 23, 2013, CLARK executed a credit application with Labor
Finders of Kentucky Inc. (“Labor Finders”), to provide temporary workers for P&E’s West
Atrium contract CLARK listed Enolaas the business filing the credit application CLARK paid
Labor Finders using Enola checks which noted that the payments were for invoices
corresponding to the West Atrium contract The credit application listed ALFORD as the owner
of K&S.

93. b On or about September 10, 2013, CLARK paid Labor Finders of Kentucky using
a check from Enola for work on VA contract VA-249-C-0924.

94. As a result of the scheme, VA paid P&E approximately $4,507,085 that P&E
would not have received if the VA and CVE knew that P&E was acting as a pass-through for
K&S and that P&E was back-bonded by CLARK and Enola.

D. NASA Contract for Plum Brook Station, Sanduskv` Ohio - 2013-2016

95 . On or about February 7, 2013, P&E submitted the winning bid for a NASA
contract that bore ALFORD’s name, signature and phone numbers, and further listed HO_GAN’s
home address in Bonaire, Georgia, as contacts

96. On or about February 25, 2013, NASA contract NNC13CA07C (“the NASA
contract”) was awarded to P&E with an initial value of approximately $4,551,700 for the
construction of the Security Main Gate Facility at NASA Plum Brook Station (“PBS”) near

Sandusky, Ohio, in the Northern District of Ohio. The NASA contract was awarded to P&E

23

under a SDVOSB set-aside procurement solicitation, which could only be awarded to a bona fide
SDVOSB and required that at least 25% of the cost of performance incurred for personnel on the
contract be spent on P&E’s employees or employees of another bona fide SDVOSB.

97. On or about March 21, 2013, CLARK, HOGAN, ALFORD and others attended
the post-award conference at PBS for the NASA contract HOGAN and CLARK presented
CLARK as a business partner of P&E and obtained access to the PBS facility for him under the
name “Allen Clark” listing P&E as his employer.

98. HOGAN, CLARK, and ALFORD failed to disclose to the NASA contracting
officials that P&E was a pass-through for K&S, which was not a bona fide SDVOSB. HOGAN,
CLARK and ALFORD further failed to disclose that K&S generated the bid and managed nearly

v all of the work for NASA contract until in or around June 2014. HOGAN, CLARK, and
ALFORD further failed to disclose that CLARK and Enola back-bonded P&E.

99. On or about February 19, 2013, HOGAN e-mailed ALFORD to communicate
how he wanted to structure the status and pay of K&S employees to “keep the VA off my
[HOGAN’s] back and keep my [HOGAN’s] SDVOSB status.” HOGAN further wrote that all
employees must make less than his $5,000 per month salary but that “we can make up the
difference through a sub-contract with K&S if you [ALFORD] want.”

100. On or about December 23, 2013, ALFORD certified a P&E payment request and
invoice that was submitted to NASA for the payment of approximately $141 ,000.

101. On or about January 15, 2014, HOGAN caused a wire transfer of $47,062.63
from P&E’s bank account to K&S’s bank account

102. On or about February 4, 2014, the NASA contracting officer (“NASA-CO”)

responsible for the NASA contract NNC13CA07C e-mailed ALFORD and asked him to provide

24

a detailed explanation of ALFORD’s relationship to both K&S and P&E. The NASA-CO
further asked how many P&E employees working on the NASA contract typically worked for
K&S and whether ALF'ORD was paid as a K&S employee for his work on the NASA contract
()n or about February 5, 2014, ALFORD responded to the NASA-CO’s February 4, 2014, e-mail
and stated that he was “an employee of [P&E] and [had] been for the last three (3) years,” and
that he did not draw a salary from K&S.

103. From on or about April 24 through on or about l\/lay 5, 2014, CLARK, HOGAN
and ALFORD transmitted and caused to be transmitted an invoice in the approximate amount of
$182,000 by interstate electronic communication from Cleveland, Ohio, to the NASA Shared
Services Center in Mississippi to process payment on P&E’s invoice.

104. From on or about l\/lay 22, through on or about May 28, 2014, CLARK, HOGAN
and ALFORD transmitted and caused to be transmitted an invoice in the approximate amount of
$286,180 by interstate electronic communication from Cleveland, Ohio, to the NASA Shared
Services Center in Mississippi to process payment on P&E’s invoice.

105. On or about June 18, 2014, HGGAN e-mailed CLARK a subcontract from P&E
to K&S, dated March 27, 2013, for the NASA contract with a total value of approximately
$4,266,003 of the original $4,551,700 NASA contract to be paid to K&S rather than P&E.

106. As a result of the scheme, NASA paid P&E approximately $5,613,828 that P&E
would not have received if NASA and CVE knew that P&E was acting as a pass-through for

K&S and that P&E was back-bonded by CLARK and Enola.

25

M_T_l_
(Conspiracy to Commit Honest Services Wire Fraud, 18 U.S.C. § 1349)

The Grand Jury charges:

107. The factual allegations of Paragraphs 1-3, 5-7, 9-14, 16-44, and 48-88 of this
Indictment are re-alleged and incorporated by reference as if fially set forth herein.

108. At all times relevant to this lndictment, the United States the United States Navy,
the United States Marine Corps the United States Department of Defense, and United States
citizens and taxpayers had an intangible right to the honest services of their employees As an
employee and public official, Defendant KENNETH ALLEN LATHAl\/l owed the United States
the United States Navy, the United States Marine Corps, the United States Department of
Defense, and United States citizens and taxpayers a duty to refrain from receiving bribes and
kickbacks in exchange for his official actions and decisions

109. From in or around June 2008 through in or around February 2016, in the Northern
District of Ohio, Eastern Division, and elsewhere, Defendants JAMES ALLEN CLARK, ERIC
LOUIE HOGAN, LATHAM, and others known and unknown to the Grand Jury, did knowingly
and intentionally combine, conspire, confederate and agree to commit a federal offense, that is
to devise a scheme and artifice to deprive the United States the United States Navy, the United
States Marine Corps the United States Department of Defense, and United States citizens and
taxpayers of their intangible right to the honest and faithful services of LATHAl\/I through bribes
and kickbacks and the concealment of material information related thereto, and for purposes of
executing such scheme and artifice to transmit and cause to be transmitted by means of wire
communication in interstate commerce and writings signs signals picture and sounds in

violation of Title 18, United States Code, Sections 1343 and 1346.

26

Objects of the Conspiracy

110. lt was an object of the conspiracy that CLARK, HOGAN and LATHAl\/l, devised
a scheme and artifice to defraud, including a scheme and artifice to deprive the United States the
United States Navy, the United States Marine Corps, the United States Department of Defense, l
and United States citizens and taxpayers of their intangible right to the honest services of
LATHAl\/l, by offering, soliciting and accepting bribes and kickbacks made to LATHAl\/l in
return for LATHAM taking favorable official action in connection with contracts beneficial to
HOGAN and CLARK, both as requested and as opportunities arose.

l\/lanner and l\/leans

lt was part of the conspiracy that:

111. CLARK, HOGAN, and others known and unknown, sought to enrich themselves
through corruption by offering and providing things of value to LATHAl\/l in exchange for
official actions favorable to their companies other companies serving as pass-through entities for

CLARK and HOGAN, and companies for which CLARK provided back-bonding.

 

112. LATHAl\/l, and others known and unknown, sought to use LATHAl\/l’s official
position to enrich themselves through corruption by soliciting and accepting things of value from
CLARK, HOGAN, their companies and others in exchange for favorable official actions

113. CLARK, HOGAN, and others gave, offered and agreed to give, directly and
indirectly, things of value to Defendant LATHAl\/l, to which he was not entitled, during the time
that he served as a civilian engineering technician for the United States in exchange for
LATHAl\/l taking favorable official actions to benefit CLARK and HOGAN, both as requested

and as specific opportunities arose.

27

114. LATHAl\/l used his official position to defraud the United States the United
States Navy, the United States Marine Corps the United States Department of Defense, and
United States citizens and taxpayers and benefit CLARK, HOGAN, their companies and others
by, among other things influencing and asserting pressure towards the awarding of contracts
approving invoices for payments on contracts and concealing from t-he United States the fact
that CLARK provided back-bonding to other companies

115. CLARK, HOGAN, LATHAM, and others known and unknown, concealed and
attempted to conceal the bribes and kickbacks described in this Count of the lndictment from and
prevent their detection by the United States the United States Navy, the United States Marine
Corps the United States Department of Defense, United States citizens and taxpayers the public
and law enforcement and to maintain LATHAl\/l’s continued employment with the United States
so that HOGAN and CLARK could continue to provide him with things of value in return for
favorable official actions

Acts in Furtherance

116. In furtherance of the conspiracy and to effect the objects thereof, CLARK,
HOGAN, LATHAl\/I and others known and unknown to the Grand Jury committed the following
acts in the Northern District of ()hio, Eastern Division, and elsewhere.

117. On or about September 25 , 2008, HOGAN transferred approximately $l,000 from
his USAA Account ending in 93-2 to LATHAl\/l’s account at Tyndall Federal Credit Union.

118. On or about February 3, 2009, CLARK emailed HOGAN directing him to “Push
[LATHAl\/I] to have [a supervisory USN contract specialist at l\/ICLB-Albany] use Enola on the

water and sewer project” at MCLB-Albany under contract solicitation N69450-09-R-2264.

28

119. On or about February 3, 2009, HOGAN replied to CLARK, “1 talked to
[LATHAM] abut [sz'c] it and he is working it.”

120. On or about February 4, 2009, CLARK emailed HOGAN, “Once he gets a
commitment (if he does) from Contracting then we will go ahead and purchase the 4 wheeler for
him (tell him this).”

121. On or about February 5, 2009, the USN awarded contract N69450-09-C-2264 to
Enola, in the amount of approximately $2,010,826.

122. On February 11, 2009, HOGAN emailed CLARK and stated, “FYI ~ [LATHAl\/l]
is working on the other job for us he says it is a 50/50 chance. Not great, but at least we got a
chance. He has also changed his mind about the 4 wheeler. He now says he would rather have a
fence in [h]is back yard 1 will find out more and we can talk later. He stressed that he is not
helping us with getting work for any return; it is only because we are a good contractor and it
would make his life easier if someone like us got the work.”

123. On or about February 18, 2009, HOGAN and LATHAl\/l exchanged emails in
which LATHAM asked HOGAN to “update my resume with this new info, ASAP. Thanks. 1
need to show the navy 1 can walk on water.” LATHAl\/[ later provided HOGAN with his horne
address

124. On or about March 17, 2009, CLARK emailed HOGAN and asked, “any good
news from [LATHAM] the fence man ????”

125. On or about and between March 18 through March 23, 2009, LATHAM approved
invoices for payment to Enola on Contract N69450-09-C-2264 for approximately $96,809.21.

As a result of LATHAl\/I’s approval, on or about March 31, 2009, LATHAl\/l, CLARK and

29

HOGAN caused DFAS-Cleveland to transmit approximately $96,809.21 to a Regions Bank
Account ending in 1960 in Florida.

126. On or about April 2, 2009, HOGA1\1 emailed CLARK and stated “[Another
government employee] does not accept anything from any contractor (lunch, deer meat, or 7
anything) for fear that someone will see it. However, he and 1 were good friends when 1 was in
the military To me this is not a maybe. . .1 am expecting [LATHAl\/l] to come through for us but
he [won’t] say for sure. He just says that he is doing his best He is also looking to get us the
demo of three buildings on the base.”

127. On or about the following dates LATHAM approved invoices submitted by
CLARK and HOGAN for Enola’s work on Contract N69450-09-C-2264, which were then
submitted and caused to be submitted to DFAS-Cleveland, and further caused DFAS-Cleveland
to transmit and cause to be transmitted by means of an interstate wire communication an order
for a bank transfer for payment to Enola’s accounts at Regions Bank of Florida, each act

constituting a separate act in furtherance of the conspiracy:

1 Appx. Dates LATHAM Appx. 1 Appx. Date DFAS- Appx.
57 77 7 7 7Approved Invoi77ce Amount Cleveland Wired Payment o Amount
Apri1271-29, 2009 77 $355,128.26 May 13, 2009 7 7 7 7 i $355,2379.24
1 May 23 - June 3, 20079 7 $114,350.719 lune 15, 2019 7 $114,350.18
June 22-30,7200977 7 7 , $187,687.56 ` July 147, 2009 7 $187,687.56
1 July 16 - August 3, 2009 77 7 7 7 $314,080.17 August12, 2009 1 $314,080.17
77 August 17 - September 37,72009 8277,445.19 September 15, 2009 7 ‘7 7$277,445.19
September 175 ~ October 3, 27009 $186,446.715717October 14, 2009 7 7 7 7 ` 7$17786,446.15
` October19-29, 2009 77 7 ` $214,290.799 1 November137, 20097 7 77 7 77$214,290.99
1 October 19 - December 2, 2009 $244,831.92 December 11, 2009 7 $244,831.92
71 December15-21?200797 7 § $l9,756.37 j January19, 2010 7 $19,756.37

128. On or about May 25 , 2012, LATHAM entered into a “Hunt Contract and Release

Agreement” with HOGAN and a hunting company for a hunting trip to take place on or about

30

October 1 through October 6, 2012. The cost of the hunting trip was approximately $5,000 for
both HOGAN and LATHAM.

129. On or about June 5, 2012, HOGAN issued a P&E business check for
approximately $5,000 to the hunting company referenced above. The memo line for the check
read “Client Entertainment.”

130. From on or about October 1 through 6, 2012, HOGAN took LATHAM on an
approximately $5,000 hunting trip in or around Springfield, lllinois HOGAN used P&E
business accounts to pay for the hunting_trip.

131. On or about October 4, 2012, CW-l issued and caused to be issued a letter to
NAVFAC disclosing CLARK’s and Enola’s back-bonding of Daniels and HDJ on contract
N69450-11-C-2290, even though Enola was not a qualified 8(a) contractor. CW-l provided this
letter to CLARK and HOGAN. This letter was subsequently presented by CLARK and HOGAN
to LATHAM, who failed to disclose the same letter to other contracting authorities at NAVFAC
and the DoN.

132. On or about the following dates LATHAM approved estimates of expected costs
that CLARK, LATHAM and Dillard caused to be submitted for Arrow’s work on contract
N69450-11-C-2269, which were then submitted and caused to be submitted as invoices for
payment to the NAVFAC and caused DFAS-Cleveland to transmit and cause to be transmitted
by means of an interstate wire communication an order for a bank transfer for payment to
Arrow’s accounts at Hancock Bank in New Orleans Louisiana, and transfers made to CLARK’s
account at PeoplesSouth Bank in Colquitt, Georgia, each act constituting a separate act in

furtherance of the conspiracy:

31

 

7App`x. Appx. Appx. Appx. Appx. Appx. Appx. Appx.

Dates § Amount 1 Dates Amount 1 Date Amount Date of Amount
LATHAM Invoices ` DFAS- Transfer
Approved Submitted ; Cleveland 1 from
Estimates to § l ‘ Wired 1 1 Arrow
of NAvFAC Payment j 1 Acct. to 1
1 Expected 1 1 1 Enola by 1
1 Costs, f , ,, , 1 , Check
. August10, 5 $305,050.60 August 22, 1 $305,050.60 September ‘ $305,050.60 1 September $255,000
2012 1 2012 j 19, 2012 1 § 20, 2012
.1seprember 1$210,766.96 octoberz, 1$210,766.96 october js210,766.961N0vember 3195,766
j 28, 2012 2012 1 29, 2012 1 1 6, 2012
November 1 $587,175.83 1 November 1 $587,175.83 November 1 8587,290 December $537,290
9, 2012 13, 2012 27, 2012 1 4, 2012 `

February '1"$498,771.873`March1,` 13498,771.87 March 14,7 s4'i0,111.8711\/iarch21, 1$380,111§87`

1 22, 2013 1 12013 2013 1 2013

.3Ap'rii'26, 1$829,645.071Ap£ii30, `s71'3,705.07'Jun'e28, 3713,014.11 J`uiyz,"" 1$706,314.117
2013 1 2013 2013 ‘ 2013 1

133. ln or around early 2013, the Naval Criminal lnvestigation Service, the U.S. j
Department of Justice and local law enforcement in Albany, Georgia, made public an
investigation into corruption at l\/lCLB-Albany. This investigation concerned the solicitation,
acceptance and offering of things of value between MCLB employees and outside vendors On
or about April 3, 2013, CLARK emailed HOGAN and stated, “l\/leet at 11:30 for lunch.
L[ATHAl\/l] want to meet us ?‘?” HOGAN replied that same day, “[LATHAl\/[] is too afraid of
someone seeing us together. He wants to but believe it would be the best for all that we don’t.”

134. On or about February 25 , 2014, LATHAM emailed HOGAN and stated, “[Lee
County, Georgia] dad, son to be sentenced.” The email included a local news report concerning
a Lee County, Georgia, father and son that pled guilty to providing bribes and kickbacks in
connection with a federal loan fraud scheme. HOGAN replied, “Good to see Thanks”

135. On or about the following date, LATHAM approved estimates of expected costs

submitted for HDJ’s work on contract N69450-12-C-2290, which were then submitted and

32

caused to submitted by HOGAN, LATHAM, Daniels and others known and unknown as
invoices for payment to the NAVFAC and caused DFAS-Cleveland to transmit and cause to be
transmitted by means of an interstate wire communication an order for a bank transfer for
payment to HDJ’s accounts at PeoplesSouthBank in Colquitt, Georgia, and subsequent transfers

made to Enola’s account at PeoplesSouth Bank by check:

Appx. 1 Appx. Appx. Appx. Appx. Appx. Appx. Date 1 Appx. 1
1 Dates Amount j Dates 1 Amount Date Amount of Transfer 1 Amount
1 LATHAM Inveiees 1 DFAs- 1 from HDJ 1
1 Approved 1 Submitted Cleveland 1 Acct. to `
1 Estimates 1 to 1 Wired Enola by

er 1 NAvFAC 1 Payment 1 Cheek

1 Expected ` 1 1 '
1 , costs , , 1 , 1 , , 1
1 Apri110, $125,286.73 1 April 10, ` $125,286.73 April23, 7 $125,286.73 1 May 22, 2014 $105,098.29

2014 2014 §2014

136. On or about the following date, LATHAM approved invoices submitted to
NAVFAC for HDJ’s work on contract N69450-12-C-2290, which were then submitted and
caused to be submitted by HOGAN, Daniels HDJ and others known and unknown and caused
DFAS-Cleveland to transmit and cause to be transmitted by means of an interstate wire
communication an order for a bank transfer for payment to HDJ’s accounts at PeoplesSouth

Bank in Colquitt, Georgia, and subsequent transfers made to Enola’s account in PeoplesSouth

Bank by check:
Appx. 1 Appx. 1 Appx. i Appx. 1 Appx. Appx. Appx. Date ` Appx.
Dates Amount 1 Dates Amount Date Amount 1 of Transfer Amount
1 Invoices 1 LATHAM DFAS- 1 1 from HDJ
1 Submitted 1 Approved 1 Cleveland 1 Acct. to
to 1 1 Invoice ` Wired 1 Enola by

NAVFAC 1 Payment Check

september7 1"si,545,707 september t$1',545',707'1oeteber27, s1,54'5,707'1'i\ievember6, `si,440,694.72
125,2014 7 130,2014 2014 1 ;2014

33

137. On or about the following dates, LATHAM approved invoices submitted to
NAVFAC for HDJ’s work on contract N69450-l2-C-2290, which were submitted and caused to
be submitted by HOGAN2 Daniels, HDJ and others known and unknown and caused DFAS-
Cleveland to transmit and cause to be transmitted by means of an interstate wire communication
an order for a bank transfer for payment to HDJ’s account at PeoplesSouth Bank in Colquitt,

Georgia, each act constituting a separate act in furtherance of the conspiracy:

Appx. Dates 1 Appx. Amount Appx. Dates Appx. Amount 7 Appx. Date Appx.
Invoices § LATHAM 1 DFAS- Amount
Submitted to 1 Approved Cleveland
NAVFAC Inveiee wired Payment
December 18, $223,079.22 ` December 19, $223,079.22 ` January 9, 2015 1 $223,079.22
2014 7 7 1 7 77 77 7 207714 7 7 7 7 7 71
February 6, $267,621 February 6, 1 $267,621 February 20, $240,858.90
,20157 1 7 2015 1 2015 3

138. 7 From in or around January 2015 through October 2015 HOGAN and CLARK
attempted to resolve the sharing of proceeds from their conspiracies to defraud the United States,
the United States Navy, the United States Marine Corps, the United States Department of
Defense, and United States citizens and taxpayers of their intangible right to the honest services
of LATHAM through bribes and kickbacks, and to defraud the United States as contemplated in
Count 2 of this Indictment by obtaining contracts to which CLARK, HOGAN, Daniels, Alford
and others were not otherwise entitled. On or about and between October 19, 2015, through
October 21, 2015 , HOGAN and CLARK exchanged the following text messages:

HOGAN: Any word on when l can expect to be paid back. 1 am $100,000.00

shy to pay the job off. lf l don’t get them paid you know that

Hartford will be looking at you for payment too.

HOGAN: Are you not going to answer?

34

CLARK: No .. l have told you 15 times .. You Will be the second person l
pay.. As much as I have done for you.. l don't appreciate you
harassing me.. ln 2003 l made you $BOOk from a subcontract With
Brassfield Gorrie.. l made 8 trips to Orlando cost me over $50k
and you pocketed the entire $3001<.. l signed for $l lmil of bonds
cost me another 3125,000... You Will get your f[*****] g money
back as soon as l get it

HOGAN: Funny how you forget the money you made from me. The tvvo jobs
at the l\/ICLB netted you over $ll\/l

HOGAN: Not to mention the 500k you pocketed great M the vvindovvbj ob.
CLARK: Funny hovv you forget you made a salary and bonus ..you had
nothing to do With the Windovv job l got that from Patti.. Who l
did; 6-7 jobs before l ever met you or the bribe money l paid
[LATHAl\/l] for the two jobs you got.
139. From in or around October 2015 through in or around February 2016, CLARK
and HOGAN continued to attempt to resolve the sharing of their proceeds in their shared
conspiracies to defraud the United States, and continued to submit invoices for payment on

government contracts, Which Were paid by interstate bank transfers from DFAS~Cleveland.

All in violation of Title 18, United States Code, Section 1349.

35

COUNTS 2 - 19
(Honest Services Wire Fraud, 18 U.S.C. §§ 1343 and 1346)

The Grand Jury Further Charges:

l40. The factual allegations of Paragraphs l-3, 5-7, 9-l4, l6-44, 423-88, 108, lll-l 15,
and 117-139 of the lndictment are re-alleged and incorporated by reference as if fully.set forth
herein.

l4l. From in or around June 2008 through in or around February 2016, in the Northern
District of Ohio, Eastern Division, and elsewhere, Defendants JAl\/IES ALLEN CLARK, ERIC
LOUIE HOGAN, KENNETH ALLEN LATHAM, and others known and unknown to the Grand
Jury, devised and intended to devise a scheme to defraud, that is, to deprive the United States,
the United States Navy, the United States Marine Corps, the United States Department of
Defense, and United States citizens and taxpayers of their intangible right to the honest services
of LATHAM, by offering, soliciting and accepting bribes and kickbacks made to LATHAM in
return for LATHAM taking favorable official action in connection with contracts beneficial to
HOGAN and CLARK, both as requested and as opportunities arose.

142. For the purpose of executing the scheme and attempting to do so, the Defendants
CLARK, HOGAN, LATHAM, and others known and unknown, on or about dates set forth
below, in the Northern District of Ohio, Eastern Division, and elsewhere, transmitted and caused
to be transmitted by means of wire communication in interstate commerce the signals and sounds

described below for each count, each transmission constituting a separate count:

36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Contract No. and Apr. Date Originating Recipient Description and
Prime Contractor Location Location Appx. Amount
2 N69450-09-C-2264 March 31, 2009 Cleveland, Chipley, DFAS Cleveland
Enola Ohio Florida Wire Transmission
$96,809.21
3 N69450-09-C-2264 May 13, 2009 Cleveland, Chipley, DFAS Cleveland
Enola Ohio Florida Wire Transmission
$355,239.24
4 N69450-09-C-2264 June 15, 2009 Cleveland, Chipley, DFAS Cleveland
Enola Ohio Florida Wire Transmission
$114,350.18
5 N69450-09-C-2264 July 14, 2009 Cleveland, Chipley, DFAS Cleveland
Enola Ohio Florida Wire Transmission
$187,687.5 6
6 N69450-09-C-2264 August 12, Cleveland, Chipley, DFAS Cleveland
Enola 2009 Ohio Florida Wire Transmission
$314,080.17
7 N69450-09-C-2264 September 15, Cleveland, Chipley, DFAS Cleveland
Enola 2009 Ohio Florida Wire Transmission
$277,445.19
8 N69450-O9-C-2264 October 14, Cleveland, Chipley, DFAS Cleveland
Enola 2009 Ohio Florida Wire Transmission
$1 86,446. 1 5
9 N69450-09-C-2264 November 13, Cleveland, Chipley, DFAS Cleveland
Enola 2009 Ohio Florida Wire Transmission
$214,290.99
10 N69450-09-C-2264 December ll, Cleveland, Chipley, DFAS Cleveland
Enola 2009 Ohio Florida Wire Transmission
` 3244,831.92
1 1 N69450-09-C-2264 January 19, Cleveland, Chipley, DFAS Cleveland
Enola 2010 Ohio Florida Wire Transmission
$19,756.37
12 N69450-1 1-C-2269 September 19, Cleveland, New Orleans, DFAS Cleveland
Arrow 2012 Ohio Louisiana Wire Transmission
$305,050.60
13 N69450-11-C-2269 October 29, Cleveland, New Orleans, DFAS Cleveland
Arrow 2012 Ohio Louisiana Wire Transmission
$210,766.96
14 N69450-11-C-2269 November 27, Cleveland, New Orleans, DFAS Cleveland
Arrow 2012 Ohio Louisiana Wire Transmission
_ $587,290
15 N69450-1 1-C-2269 March 14, 2013 Cleveland, New Orleans, DFAS Cleveland
Arrow Ohio Louisiana Wire Transmission

 

 

 

 

 

$410,111.87

 

37

 

 

 

 

 

 

 

16 N69450-1 1-C-2269 June 28, 2013 Cleveland, New Orleans, DFAS Cleveland
Arrow Ohio Louisiana Wire Transmission
$713 , 814. 1 1
17 N69450-12-C-2290 April 23 , 2014 Cleveland, Colquitt, DFAS Cleveland
HDJ Ohio Georgia Wire Transmission
$125,286.73
18 N69450-12-C-2290 October 27, Cleveland, Colquitt, DFAS Cleveland
HDJ 2014 Ohio Georgia Wire Transmission
$1,545,707
19 N69450-12-C-2290 January 9, 2015 Cleveland, Colquitt, DFAS Cleveland
HDJ Ohio Georgia Wire Transmission
$223 ,079.22
20 N69450-12-C-2290 February 20, Cleveland, Colquitt, DFAS Cleveland
` HDJ 2015 Ohio Georgia Wire Transmission
$240,85 8.90

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1343 and 1346.

COUNT 21
(Conspiracy to Commit Wire Fraud, 18 U.S.C. § 1349)

The Grand Jury further charges:
143. The factual allegations of Paragraphs 1-2, 4-56, 59-106, 131-132, 135-137 and

139 of the lndictment are re-alleged and incorporated by reference as if fully set forth herein.

The Conspiracy
144. From on or about October 18, 2010, through on or about February 27, 2015 in the

Northern District of Ohio, Eastern Division and elsewhere, Defendants JAMES ALLEN
CLARK, ERIC LOUIE HOGAN, JAMES KEVIN ALFORD, HARVEY DANIELS, JR. and
others presently known and unknown to the Grand Jury, did knowingly combine, conspire,
confederate, and agree to devise and intend to devise a scheme and artifice to defraud and to
obtain money and property, by means of materially false and fraudulent pretenses,
representations and promises, and for the purpose of executing such scheme and artifice, and
attempting to do so, to transmit and cause to be transmitted by means of wire communications in

interstate and foreign commerce, certain writings, signals, signs, pictures and sounds, that is, to

38

knowingly cause interstate wire communications to be made in furtherance of said scheme and
artifice to defraud, all in violation of Title 18, United States Code, Section 1343.
Obiects of the Conspiracv
145. lt was an object of the conspiracy for CLARK, HOGAN, ALFORD, DANIELS
and others known and unknown to the Grand Jury to enrich themselves by obtaining government

contracts they were ineligible to receive, to wit:

 

 

 

 

 

 

 

 

 

Agency Contract No. and Approximate Approximate Procurement
Prime Contractor Amount Paid Award Date Type
by Government
' VA '_ f VA249_»C-0924 g $4,517,085 June 27, 2011 SDVOSB Set-
: ;` `, P&E y 3 ` f ` 1 3 " ` Aside
USN, ' N69450-11-C-2269 $2,853,111 September 26, 2011 Sole Source 8(a)
NAVFAC Arrow Set-Aside
USN, N69450-12-`C`-22905` `$2_,683,146 g September_2`9, 2012 Sole Source 8(a)`
~NAVFAC~ » c 3 ; HDJ ` ' ` " _~ " 1 _ Set-Aside
NASA NNC13CAO7C $5,613,828 February 25, 2013 SDVOSB Set-
P&E v Aside

 

 

 

Manner and Means of the Conspiracv

lt was part of the conspiracy that:

146. CLARK, HOGAN, ALFORD, DANIELS, and others known and unknown to the
Grand Jury, made false representations and provided false documents to the USN, SBA, VA,
' CVE, and NASA to receive 8(a) and SDVOSB set-aside contracts.
147. CLARK, HOGAN, DANIELS, and others known and unknown to the Grand
Jury, made false representations and provided false documents to the SBA, and CVE regarding
CLARK’s leadership, management, and ownership interests in potentially program eligible
companies in order to have the SBA, and CVE approve, reinstate, or maintain those companies

in the 8(a) and SDVOSB Programs.

39

148. CLARK, HOGAN, ALFORD, DANIELS, and others known and unknown to the
Grand Jury, used qualified or eligible participants in the 8(a) and SDVOSB Programs to serve as
proxies through which to obtain pass-through contracts with the United States.

149. CLARK, HOGAN, DANIELS, and others known and unknown to the Grand
Jury, made false representations and provided false documents to the SBA and CVE regarding
the bonding capacity of, and CLARK’s involvement in obtaining bonds for, certain potentially
program-eligible companies in order to ensure that those companies would be eligible to bid and
obtain contracts with the government

150. CLARK, HOGAN, ALFORD, DANIELS, and others known and unknown to the
Grand Jury used the fraudulently and falsely obtained status of pro gram-eligible companies to
obtain government contracts for which they were otherwise ineligible or incapable of obtaining

151. CLARK, HOGAN, ALFORD, DANIELS, and others known and unknown to the
Grand Jury, used their fraudulently and falsely obtained status as program eligible companies to
submit invoices for payments on government contracts for which they were otherwise ineligible
or incapable of obtaining, and further caused to be transmitted by means of interstate wire
transmissions orders to transfer payments from the United States to accounts controlled by them.

Acts in Furtherance

152. ln furtherance of the conspiracy and in order to effect its objects and conceal its
existence, the Defendants and others known and unknown to the Grand Jury committed one or
more of the following acts in the Northern District of Ohio and elsewhere:

153. As acts in furtherance, the allegations of Paragraphs 59-106, 131-132, 135-137
and 139 of the lndictment are re-alleged and incorporated as if fully rewritten herein.

All in violation of Title 18, United States Code, Section 1349.

40

COUNTS 22 THROUGH 26
(Wire Fraud, 18 U.S.C. § 1343)

The Grand Jury further charges:

154. The factual allegations of Paragraphs 1-2, 4-56, 59-106, 131-132, 135-137, 139
and 146-151 of the lndictment are re-alleged and incorporated by reference as if fully set forth
herein.

155. From on or about October 18, 2010, to on or about February 27, 2015, the
defendants listed below, devised and intended to devise a scheme to defraud the United States,
the USN and NASA, to wit, the scheme to defraud described in Paragraphs 59-106, and 146-151
of this lndictment, and to obtain money and property by means of materially false and fraudulent
pretenses, representations and promises.

Execution of the Scheme

156. On or about each of the dates set forth below, in the Northern District of Ohio,
Eastern Division, and elsewhere, the Defendants for the purpose of executing the scheme
described above, caused to be transmitted by means of wire communication in interstate
commerce the signals and sounds described below for each count, each transmission constituting

a separate count:

 

 

 

 

 

 

 

 

 

 

Count Defendant Approximate Originating Recipient Description
Date Location Location (Approximate
Amounts)
NASA Contract NNC13CA07C
22 CLARK May 5, 2014 NASA NASA NASA
HOGAN Cleveland, OH Stennis Space authorized
ALFORD Center, l\/IS payment of
P&E Pay
Request #13
» for 8182,000
23 CLARK May 28, 2014 NASA NASA NASA
HOGAN Cleveland, OH Stennis Space authorized
ALFORD Center, MS payment of

 

41

 

 

P&E Pay
Request #14

 

for $286,180

 

 

 

 

 

 

 

 

 

 

USN, NAVFAC Contract N69450-11-C-2269
24 CLARK May 16, 2014 DFAS PeoplesSouth $298,952.45
` Cleveland, OH Bank
Colquitt, GA
USN, NAVFAC Contract N69450-12-C-2290
25 CLARK April 23, DFAS PeoplesSouth $l25,286.73
HOGAN 2014 Cleveland, OH Bank
DANIELS v Colquitt, GA
26 CLARK October 27, DFAS Peoples South $l,545,707
HOGAN 2014 Cleveland, OH Bank
DANIELS Colquitt, GA

 

COUNT 27

All in violation of Title 18, United States Code, Section 1343.

(Conspiracy to Submit False Claims, 18 U.S.C. § 286)

The Grand Jury further charges:

The factual allegations of Paragraphs 1-2, 4, 6-9, 13-15, 19-20, 22-47, 54-56, 59-

72, 89-106, and 146-151 of the lndictment are re-alleged and incorporated by reference as if

fully set forth herein.

From on or about November 5 , 2012, to on or about February 27, 2015, in the

Northern District of Ohio, Eastern Division, and elsewhere, the Defendants, JAl\/IES ALLEN

CLARK, ERIC LOUIE HOGAN, and JAl\/IES KEVIN ALFORD and other persons known and

unknown to the Grand Jury, knowingly and willfully entered into an agreement, combination and

conspiracy with each other to defraud the United States, and NASA, by obtaining and aiding to

obtain the payment and allowance of false, fictitious and fraudulent claims in the manner and

means described above in Paragraphs 146 through 151.

42

 

Obiects of the Conspiracv
y 159. lt was an object of the conspiracy that defendants CLARK, HOGAN, ALFORD
and others known and unknown to the Grand Jury enriched themselves by obtaining the proceeds
of NASA contract payments caused by the submission of false and fraudulent invoices and
requests for payments submitted to NASA.
Manner and Means of the Conspiracv

lt was part of the conspiracy that:

160. Defendant HOGAN submitted false and fraudulent documents to CVE in order to
have P&E verified as an SDVOSB, as discussed in Paragraphs 59-71 of this lndictment.

161. Defendant ALFORD represented himself as a long-time P&E employee to NASA
contracting officials to conceal the fact that P&E had subcontracted the majority of the contract
to K&S.

162. Defendant HOGAN and ALFORD submitted requests for payment and invoices
to NASA that certified that the payment requests were for performance in accordance with the
specifications, terms and conditions of the NASA contract.

163. Defendant CLARK and HOGAN entered into an indemnity agreement with the
Surety Company l in order to have bonds issued for P&E contracts and concealed that
arrangement from CVE and NASA contracting officials

164. Defendant HOGAN and ALFORD falsely and fraudulently structured the
employment status and pay of K&S employees, and then submitted P&E payroll summaries
based on this misleading information to the VA and NASA, to make it appear that P&E was

complying with SDVOSB program rules.

43

Acts in furtherance of the Conspiracv

165. ln furtherance of the conspiracy, and to effect the objects and conceal the
existence thereof, Defendants and others performed acts in the Northern District of Ohio and
elsewhere, including, but not limited to:

166. On or about February 5, 2014, ALFORD e-mailed the NASA-CO responsible for
the NASA contract and stated that he was “an employee of [P&E] and [had] been for the last
three (3) years,” in response to the NASA-CO requiring a detailed explanation Alford’s
relationship to both K&S and P&E. l

167. HOGAN and ALFORD executed a subcontract for approximately $4,266,003 for
K&S to perform the NASA contract.

168. On or about April 23, 2013, HOGAN certified and submitted an invoice to NASA
for payment for performance purported to be in accordance with the specifications, terms and
conditions of the NASA contract.

169. On or about December 23, 2013, ALFORD certified and submitted an invoice to
NASA for payment for performance purported to be in accordance with the specifications, terms
and conditions of the NASA contract.

All in violation of Title 18, United States Code, Section 286.

CoUNTs 28 THRoUGH 49
(Faise ciaims, 18 U.s.C. § 287)

The Grand Jury further charges:
170. The factual allegations of Paragraphs 1-2, 4, 6-9', 13-15, 19-20, 22-47, 54-56, 59-
72, 89-106, 146-151, 160-164, and 166-169 of the lndictment are re-alleged and incorporated by

reference as if fully set forth herein.

44

171. On or about each of the dates set forth below, in the Northern District of Ohio,

 

Eastern Division, and elsewhere, the Defendants noted below made and presented to NASA
claims upon and against the United States and NASA, described below for each count, knowing

that the claim was false, fictitious and fraudulent, each claim constituting a separate count:

f Count Defendants Approximate Date Approximate Amount
‘ 7 1 7 Claim Submitted 1 Claimed
28 CLARK 3/24/2014 sr7r,000.00
HoGAN
7 77 LALFoRD j 7 7 77
29 chARK 74/24/2014 ‘ $182,000.00
» :HoGAN l ‘
,F,,ALFORD , ,
f 30 cLARK 5 5/22/2014 $296,900.00
‘ HoGAN »
7 ALFoRD 7 7
31 CLARK l 6/30/2014 3183,138.60
, HOG,,AN, 1 , ,,
32 t CLARK 7/14/2014 $108,224.00
, LHOGAN , , , ,
33 cLARK 7/23/2014 $177,262.32
,, AHOGAN , ‘
34 l cLARK ` 8/20/2014 3359,421.19
,, HOGAN l ,, f ,
§§35 CLARK §9/24/2014 i 3416,234.77
~, HQG,A,N 3 7 ,
36 \CLARK 1 10/22/2014 ‘ $327,121.14
` n[ltIOGAI\l ,, ,, , , `
17 37 CLARK 12/2/2014 $475,419.34
rrHO,GAN l , , ,
1 38 CLARK 1 1/5/2015 $132,222.00
j HoGAN 77 7 77
4 39 v CLARK 1/28/2015 $67,788.55
_ ;77HooAN ‘ 7 7;
» 40 § CLARK 2/26/2015 389,435.00
7 77;HoGAN7 7 7 7 7
41 chARK 3/18/2015 $94,750.00
_ HOGAN , , , , , ,,
42 CLARK 4/22/2015 $40,034.75
' HoGAN ?7 7 7 77 7
43 § cLARK 1 5/21/2015 $95,597.55
RHOGAN 7 7 l

45

 

1 Count Defendants w n Approximate Date Approximate Amount

7 7 7 1 §7Claim Submitted 7 ‘Claimed
§44 ;cLARK ‘6/23/2015 j 3215,994.08
7 \HoGAN 7 1 l 7
§45 jCLARK 7/22/2015 : $136,222.02
17 HoGAN ; 7 7
§ 46 § CLARK 8/24/2015 s64,300.00
, ‘HOGAN ? , ,n
347 chARK 1 10/19/2015 § sr34,696.29
z 7 :HoGAN77 j 7 737 7
48 CLARK l 11/19/2015 r $172,595.00
`HoGAN 7 7 ‘
49 CLARK 12/27/2016 ; 329,379.95
77 HoGAN 1

All in violation of Title 18, United States Code, Section 287 and 2.

COUNTS 50-71
(l\/lajor Fraud, 18 U.S.C. § 1031)

The Grand Jury further charges:

172. Paragraphs 1-2, 4, 6-9, 15, 19-20, 22-47, 54-56, 59-72, 95-106, 146-151, 160-164,
and 166-169 of the lndictment are re-alleged and incorporated by reference as if fully set forth
herein.

173. On or about February’25, 2013, the United States, in a procurement of services,
awarded prime NASA contract number NNC13CA07C to P&E, the value of said prime contract
being in excess of $1,000,000.

174. Beginning on or about January 17, 2013, and continuing up to on or about
February 27, 2016, in connection with the foregoing procurement, the defendants CLARK,
HOGAN, and ALFORD, devised a scheme and artifice to defraud the United States and NASA,
that is, the scheme to defraud described in Paragraphs 59-71 and 95-106 of the lndictment, to
obtain money or property by means of false and fraudulent pretenses, representations and

promises.

46

175. lt was part of the scheme and artifice to defraud the United States and NASA and
to obtain money and property by means of false and fraudulent pretenses, representations and
promises that the Defendants CLARK, HOGAN and ALFORD would and did employ those
manners and means described in Paragraphs 146-151 and 160-164 of the lndictment and
incorporated and re-alleged as if set forth fully herein.

176. On or about each of the dates set forth below, the defendants noted below, in the
Northern District of Ohio, Eastern Division, and elsewhere, knowingly executed and attempted
to execute the scheme and artifice as described above with the intent to defraud the United States
and to obtain money and property by means of false and fraudulent pretenses, representations
and promises, by submitting and causing to be submitted claims for payments in amounts noted
below that falsely and fraudulently claimed that work was performed in accordance with the

specifications, terms and conditions of the NASA contract, as follows:

1 Count Defendants Approximate Date Approximate Amount
77 7 7 7 Claim Submitted ' ` Claimed
j 50 ; CLARK 3/24/2014 $171,000.00
l ; HGGAN
77 ` ALFORD7 7 7 7 7 7
` 51 CLARK ‘ 4/24/2014 ‘ $l82,000.00
t HoGAN 1
3 , ALFORD,,,,,, 1 , o , 3
5 52 \ CLARK 3 5/22/2014 $296,900.00
i j HOGAN » j
,, 7,ALFORD ,, c z
53 ` CLARK 6/30/2014 8183,138.60 j
177 77 77 HOGAN 77 7 7 7 7' 7 7 77 l
l 54 CLARK j 7/14/2014 j 8108,224.00
1 HoGAN 7 77 7 7 7 `
55 chARK 7/23/2014 $177,262.32
7 HQGAN 7 7 7 `
j 56 CLARK 1 8/20/2014 $359,421.19
" lHOGAN 7 7 7 ' 7 7
57 CLARK ‘ 9/24/2014 3416,234.77
HOGAN 5

47

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count Defendants Approximate Date Approximate Amount
Claim Submitted Claimed

58 CLARK 10/22/2014 $327,121.14
HOGAN

59 CLARK 7 12/2/2014 $475,419.34
HOGAN

60 CLARK 1/5/2015 8132,222.00

H…*WM\HOGAN .Mi,»*» n atf

61 CLARK 1/28/2015 $67,788.55
HOGAN

62 CLARK 2/26/2015 $89,435.00

t \HQGAN , "H."

63 CLARK 3/18/2015 $94,750.00
HOGAN '

64 CLARK 4/22/2015 $40,034.75

¥ HOGAN o t t twa 3,\W maria

65 CLARK 5/21/2015 v $95,597.55
HOGAN

66 CLARK 6/23/2015 $215,994.08

3 `HQQ4NMWN ,il…i…\….` ¥ 3

67 CLARK 7/22/2015 $186,222.02
HOGAN

68 CLARK 8/24/2015 $64,300.00
HOGAN §

69 CLARK 10/19/2015 8134,696.29
HOGAN

70 CLARK 11/19/2015 33172,595,00

, HOGAN `

71 CLARK 2/27/2016 $29,379.95
HOGAN

 

All in violation of Title 18, United States Code, Sections 1031 and 2.

EQBEEHLBE

The Grand Jury further charges:

177.

The allegations of Counts l through 26, inclusive, are hereby re-alleged and

incorporated herein by reference for the purpose of alleging forfeiture pursuant to Title 18,

United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c). As

a result of the foregoing offenses, Defendants JAMES ALLEN CLARK, ERlC LOUlE HOGAN,

KENNETH ALLEN LATHAM, JAMES KEVIN ALFORD, and HARVEY DANIELS, JR.,

48

shall forfeit to the United States all property, real and personal, which constitutes, or is derived
from, proceeds traceable to the commission of the offenses.
SUBSTITUTE PROPERTY

178. ln the event that any property subject to forfeiture under Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), as a result of any
act or omission of the defendant(s): l

a.) cannot be located upon exercise of due diligence;

b.) has been transferred or sold to, or deposited with, a third party;

c.) has been placed beyond the jurisdiction of the court;

d.) has been substantially diminished in value; or,

e.) has been commingled with other property which cannot be divided without
difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p) [as
incorporated by Title 28, United States Code, Section 2461(0)], to seek forfeiture of any other
property of the defendant(s) up to the amount equivalent to the value of the forfeitable property

described above.

A TRUE BlLL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

49

